DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 have been reviewed and are under consideration by this office action.
Notice to Applicant
The following is a Final Office action. In response to Examiner’s Non- Final Rejection of 10/01/2021 Applicant, on 02/16/2022, amended claims. Claims 1-20 are pending in this application and have been rejected below. 
Response to Amendment
Applicant’s amendments are received and acknowledged.
The amended claims overcome the 103 rejection and is the rejection is therefore withdrawn.  The claims do remain rejected under 35 USC 101.

Response to 35 USC § 101 Arguments
Applicant’s arguments with respect to the 35 USC 101 rejections have been fully considered, but they are not persuasive.
 The Applicant contends that at Step 2A – Prong 2 that the amended limitations describe improvements in the functioning of a computer and further cites to paragraphs 65, 81-82, and 93-94 of the specification.

    PNG
    media_image1.png
    143
    591
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    226
    570
    media_image2.png
    Greyscale

The Examiner respectfully disagrees. The cited portions provide improvements to the abstract idea itself and not the technology as a whole. The computer is not improved by the implementing the supervised machine learning model, rather the machine learning model is being applied to a general purpose computer. (See MPEP 2106.05(f)).
The Applicant further contends at Step 2A – Prong 2 recite significantly more than the abstract idea while pointing to McRO, 837 F.3d at 1313… The Applicant further points to the amended claim limitations as recited by Claim 1 (and further claims 11 and 16).
The Examiner respectfully disagrees. Each additional element is rejected  below in the full 101 analysis. Each element of the independent claims are rejected as “apply it” on a general purpose computer in Step 2A- Prong 2 and Step 2B. The Examiner suggests looking to the specification (if applicable) to find examples of the machine learning model using the output data to retrain the model and show the improved model and further implement the improved model. As recited the machine learning models are merely updated with “some of the metrics of the data set iterating through information associated with the current project.” The combination and arrangement of the above identified additional elements when analyzed under Step 2B also fails to necessitate a conclusion that the claims amount to significantly more than the abstract idea directed to performing the abstract idea described above.
The 101 Rejection is updated and maintained below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Here, under considerations of the broadest reasonable interpretation of the claimed invention, Examiner finds that the Applicant invented a method and system and computer readable medium for abstract idea (i.e. determining the yield of projects). Examiner formulates an abstract idea analysis, following the framework described in “The 2019 Revised Patent Subject Matter Eligibility Guidance”, as follows:
Step One - First, pursuant to step 1 in the January 2019 Guidance on 84 Fed. Reg. 53, the claims1-20 are directed to an apparatus which is a statutory category.
Step 2A, Prong One – The claims are found to recite limitations that set forth the abstract idea(s), namely in independent claims 1, 11, and 16 recite a series of steps for performing the abstract idea described above:
Regarding Claim 1, ….for determining construction project designs according to expected yields determined using a supervised machine learning model trained for automated project data adjustment based on patterns recognized for training data samples related to initial design metrics determined for construction projects, historical project data determined for the construction projects, initial expected yield candidates determined based on the initial design metrics and the historical project data, updated design metrics determined based on the initial expected yield candidates, and updated expected yield candidates determined based on the updated design metrics and the historical project data;
… stores information associated with one or more users of the automated parameterized modeling and scoring intelligence platform, the information including one or more sets of historical project data,
access the… to obtain a data set for a current project for which to obtain a construction project design using the automated parameterized modeling and scoring intelligence platform, the data set including design metrics and historical project data stored within the database; 
determine… a first set of expected yield candidates for the current project by inferencing against the data set to determine a score estimation for the current project and by performing a regression analysis against the score estimation based on external application data accessed from an external database within an external environment separate from the service environment, wherein the external application data is associated with real property site information associated with the current project;
update…, at least some of the design metrics of the data set by iterating through information associated with the current project based on the first set of expected yield candidates according to the patterns recognized for the training data samples;
determine,… a second set of expected yield candidates for the current project by inferencing against the data set including the updated design metrics based on the external application data;
determine… an expected yield candidate of the one or more second set of expected yield candidates as an expected yield; and 
output the construction project design for the current project to the client device, the construction project design corresponding to the expected yield… As drafted, this is, under its broadest reasonable interpretation, within the Abstract idea groupings of “Mental processes—concepts performed in the human mind” (observation, evaluation, judgment, opinion) and “Certain methods of organizing human activity” — commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).
Regarding Claim 11, A… for automated parameterized modeling and scoring intelligence… 
that implements an automated parameterized modeling and scoring intelligence platform and…that stores information associated with one or more users of the automated parameterized modeling and scoring intelligence platform, the automated parameterized modeling and scoring intelligence platform including a parameterized score estimation software tool and a parameterized score optimization…, 
includes functionality for determining score estimations for construction projects using a first supervised machine learning model trained for automated score estimation based on patterns recognized for first training data samples related to initial design metrics determined for construction projects, historical project data determined for the construction projects, initial score estimations determined based on the initial design metrics and the historical project data, and updated score estimations determined based on the historical project data and updates to the design metrics by:
 accessing the… to obtain a data set for a current project for which to obtain a construction project design using the automated parameterized modeling…, the data set including design metrics and historical project data stored…; and 
determining…, a score estimation for the current project by inferencing against the data set according to the patterns recognized for the first training data samples, and 
wherein the parameterized score optimization… includes functionality for determining construction project designs according to expected yields determined using a… trained for automated project data adjustment based on patterns recognized for second training data samples related to the initial design metrics, the historical project data, initial expected yield candidates determined based on the initial design metrics and the historical project data, updated design metrics determined based on the initial expected yield candidates, and updated expected yield candidates determined based on the updated design metrics and the historical project data by: 
determining… a first set of expected yield candidates for the current project by performing a regression analysis against the score estimation based on external application data accessed…, 
wherein the external application data is associated with real property site information associated with the current project;
 updating,…, at least some of the design metrics of the data set by iterating through information associated with the current project based on the first set of expected yield candidates according to the patterns recognized for the second training data samples; 
determining… a second set of expected yield candidates for the current project by inferencing against the data set including the updated design metrics based on the external application data; 
determining… an expected yield candidate of the second set of expected yield candidates as an expected yield; and 
… the construction project design for the current project to… in communication, the construction project design corresponding to the expected yield. As drafted, this is, under its broadest reasonable interpretation, within the Abstract idea groupings of “Mental processes—concepts performed in the human mind” (observation, evaluation, judgment, opinion) and “Certain methods of organizing human activity” — commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).
Regarding Claim 16, …automated parameterized modeling and scoring intelligence, the system comprising:…, executes instructions… design metrics associated with a current project and a selection of one or more historical projects;
wherein the…  is trained for automated project data adjustment based on patterns recognized for training data samples related to initial design metrics determined for construction projects, historical project data determined for the construction projects, initial expected yield candidates determined based on the initial design metrics and the historical project data, updated design metrics determined based on the initial expected yield candidates, and updated expected yield candidates determined based on the updated design metrics and the historical project data;
receive… associated with one or more real property sites; 
determine value estimate data… a first set of expected yield candidates for the current project by performing a regression analysis against the score estimation based on the external application data;
 update… at least some of the design metrics of the data set by iterating through information associated with the current project based on the first set of expected yield candidates according to the patterns recognized for the training data samples;
determine… a second set of expected yield candidates by inferencing against the data set including the updated at least some of the design metrics based on the external application data;
determine…  an expected yield candidate of one of the second set of expected yield candidates an expected yield; and
… a construction project design for the current project, wherein the construction project design is associated with the expected yield. As drafted, this is, under its broadest reasonable interpretation, within the Abstract idea groupings of “Mental processes—concepts performed in the human mind” (observation, evaluation, judgment, opinion) and “Certain methods of organizing human activity” — commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).
Dependent claims 2-10, 12-15, and 17-20 recite the same or similar abstract idea(s) as independent claims 1, 11, and 16 with merely a further narrowing of the abstract idea(s) described above.
The identified limitations are also found to correspond to: Mental processes – concepts performed in the human mind (including an observation, evaluation, judgement, opinion) because apart from the additional elements which merely include a general purpose computer, the claims recite steps easily performed in the human mind and/or using pen and paper, e.g. compare the design metrics against the one or more sets of historical project data stored within the database to determine that a similarity measurement between the current project and the one or more historical projects meets a threshold (claim 2); model the design metrics using the set of historical project data; process the modeled design metrics against a set of constraints associated with the current project; determine the score estimation based on the processed design metrics (claim 3); change one or both of the design metrics or the set of historical project data; determining, as a replacement of the score estimation, a new score estimation based on the changed one or both of the design metrics or the set of historical project data (claim 4); determine changes to make to the one or both of the design metrics or the set of historical project data (claim 5); store the retrieved external application data (claim 6); use a recommendation engine to rank one or more of the first set of expected yield candidates or the second set of expected yield candidates (claim 7); based on updates to one or more of the design metrics, the set of historical project data, or the external application data, determine a new score estimation for the current project and perform a regression analysis against the new score estimation to determine new value estimate data for the current project; generate a pro forma for the current project based on the new value estimate data(claim 8); wherein the design metrics include primary design metrics and secondary design metrics hierarchically arranged, wherein changes to one of the primary design metrics cause changes to a corresponding one or more of the secondary design metrics (claim 10); wherein, after determining the score estimation, the parameterized score estimation software tool allows a user to iterate against the score estimation by changing one or both of the design metrics or the historical project data, wherein a new score estimation determined based on the changed one or both of the design metrics or the historical project data is different from the score estimation determined before the one or both of the design metrics or the historical project data are changed.; (claim 12); wherein, after determining the expected yield, the parameterized score… allows a user to iterate against the expected yield by changing one or more of the design metrics, the historical project data, or the external application data, wherein a new expected yield determined based on the changed one or more of the design metrics, the historical project data, or the external application data is different from the expected yield determined before the one or more of the design metrics, the historical project data, or the external application data are changed (claim 13); change the one or both of the design metrics or the selection of the one or more historical projects based on the request; determine, as a replacement for the score estimation, a new score estimation based on the changed one or both of the design metrics or the selection of the one or more historical projects, wherein the new score estimation is different from the score estimation. (claim 17); generate a pro forma for the current project based on the value estimate data; receive… feedback in response to the pro forma; and identify the set of expected yield candidates based on the feedback (claim 18); , receive… a request to change one or more of the design metrics or the selection of the one or more historical projects, or the external application data; change the one or more of the design metrics or the selection of the one or more historical projects, or the external application data based on the request; identify a new set of expected yield candidates based on the changed one or more of the design metrics or the selection of the one or more historical projects, or the external application data, wherein a selection of an expected yield candidate of the new set of expected yield candidates… (claim 19).
Step 2A, Prong Two – The claims are found to clearly be directed to the abstract idea identified above because the claims, as a whole, fail to integrate the claimed judicial exception into a practical application, specifically:
Claim(s) 1-20 recite system of at least “system comprising… server device, memory… processor,” “client device,” “output… to a client device,” “network interface,” “software tools,” “supervised machine learning model(s),” “receive… from a client device” which fail to integrate the abstract idea into a practical application because the aforementioned elements are merely generic computer components (see Specification [0020]) used to apply the abstract idea on a general purpose computer (MPEP 2106.05(f)). The supervised machine learning model is stated broadly at a high level of generality and as such is merely attempting to apply the abstract idea on a general purpose computer using generic computer components. (MPEP 2106.05(f)), and/or merely amounts to insignificant extra-solution activity, e.g. pre-solution access of data over a network (MPEP 2106.05(g)), and therefore fails to integrate the abstract idea into a practical application.
Claim(s) 5 and 15 recite the additional element of “ a second supervised machine learning model.” The Examiner notes the use of machine learning is stated broadly at a high level of generality and as such is merely attempting to apply the abstract idea on a general purpose computer using generic computer components. (MPEP 2106.05(f)), and/or merely amounts to insignificant extra-solution activity, e.g. pre-solution access of data over a network (MPEP 2106.05(g)), and therefore fails to integrate the abstract idea into a practical application. 
Claim(s) 6, 14, and 20 recites the additional element of “web crawler.”  The Examiner notes the use of web crawling is stated broadly at a high level of generality and as such is merely attempting to apply the abstract idea on a general purpose computer using generic computer components. (MPEP 2106.05(f)), and/or amounts to no more than generally linking the use of a judicial exception to a particular technological environment or field of use (MPEP 2106.05(h)) e.g. sensor obtaining input data,  and therefore fails to integrate the abstract idea into a practical application. 
Therefore, the claims, when considered as a whole, fail to integrate the recited abstract idea of performing the abstract idea described above into a practical application because the generic computer readable storage media comprises instructions that when executed by the generic processor merely implements the abstract idea on a general purpose computer (see Specification [0020]) (MPEP 2106.05(f)) and/or amounts to no more than generally linking the use of a judicial exception to a particular technological environment or field of use (MPEP 2106.05(h)) and therefore fails to integrate the abstract idea into a practical application.
Step 2B -   The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements as described above with respect to Step 2A Prong 2 merely amount to a general purpose computer system that attempts to apply the abstract idea in a technological environment (MPEP 2106.05(f)).  “system comprising… server device, memory… processor,” “client device,” “output… to a client device,” “network interface,” and “software tools” (Claim 1-20); “ supervised machine learning models.” (Claim 5 and 15); a “web crawler,” and “receive… from a client device” (MPEP 2106.05(g)) are merely well-understood, routine, and conventional activit(ies) as evidenced by MPEP 2106.05(d)(II) (describing conventional activities that include transmitting and receiving data over a network, electronic recordkeeping, storing and retrieving information from memory, and electronically scanning or extracting data from a physical document). Therefore, similarly the combination and arrangement of the above identified additional elements when analyzed under Step 2B also fails to necessitate a conclusion that the claims amount to significantly more than the abstract idea directed to performing the abstract idea described above.
For more information on 101 rejections, see MPEP 2106, January 2019 Guidance at https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf



Examining Claims with Respect to Prior Art
Claims 1-20, though directed to non-statutory subject matter, are deemed to define over the currently known prior art under 35 USC 102 and 103. Examiner interprets based upon the claim limitations that there is no currently known prior art that discloses the features relating to: “determining construction project designs according to expected yields determined using a supervised machine learning model trained for automated project data adjustment based on patterns recognized for training data samples related to initial design metrics determined for construction projects, historical project data determined for the construction projects, initial expected yield candidates determined based on the initial design metrics and the historical project data, updated design metrics determined based on the initial expected yield candidates, and updated expected yield candidates determined based on the updated design metrics and the historical project data” and “update, by the supervised machine learning model, at least some of the design metrics of the data set by iterating through information associated with the current project based on the first set of expected yield candidates according to the patterns recognized for the training data samples” and “determine, by the supervised machine learning model, a second set of expected yield candidates for the current project based on the changed one or more of the defined parameters, the set of historical project data, or by inferencing against the data set including the updated design metrics based on the external application data”

The closest prior arts of record are of as follows:
Lo Yuk Ting et al. (US-20100131314-A1); Lo yuk Ting discloses defining parameters representing design metrics associated with a current project based on first input received from the client device, select one or more historical projects for modeling the first input parameters, wherein a set of historical project data of the sets of historical project data corresponds to each of the one or more historical projects, and determine a score estimation for the current project based on the defined parameters and according to the set of historical project data. However, Lo Yuk Ting neither alone nor in combination discloses the limitations as stated above.

Mikurak (US-20060178918-A1); Mikurak discloses a database that stores information associated with one or more users of the automated parameterized modeling and scoring intelligence platform  and deploying web crawlers to one or more data sources over a network, wherein the web crawlers are configured to retrieve the external application data from the one or more data sources. However, Mikurak neither alone nor in combination discloses the limitations as stated above.

Pinto et al. (US-20050234761-A1); Pinto discloses changing one or more of the defined parameters, the set of historical project data, or the external application data in response to a request received from the client device and determine the score estimation for the current project based on the defined parameters and according to the set of historical project data further include instructions to: change one or both of the defined parameters or the set of historical project data. However, Pinto neither alone nor in combination discloses the limitations as stated above.

Morkos et al. (US-20190205484-A1); Morkos discloses wherein the design metrics include primary design metrics and secondary design metrics hierarchically arranged, wherein changes to one of the primary design metrics cause changes to a corresponding one or more of the secondary design metrics. However, Morkos neither alone nor in combination discloses the limitations as stated above.

Guven et al. (US-20150294246-A1); Guven discloses a selection parameter being applied to a set of risk assessment data and corresponding performance measure data for a completed, or active, project that is similar to a proposed project. Certain combinations of the risk assessment data and corresponding performance measure data are selected for training an optimal predictive model. The predictive model is applied to available data of a proposed project for predicting associated risks, or outcomes, of the proposed project. However, Guven neither alone nor in combination discloses the limitations as stated above.
Crawford et al. (US 20060117317 A1); Crawford discloses a system for managing one or more computing resources associated with a computing center comprises: (i) a resource management subsystem for managing the one or more computing resources associated with the computing center, wherein the computing center is able to provide one or more computing services in response to one or more customer demands; and (ii) a yield management subsystem coupled to the resource management subsystem, wherein the yield management subsystem optimizes provision of the one or more computing services in accordance with the resource management subsystem and the one or more computing resources. However, Crawford neither alone nor in combination discloses the limitations as stated above.

Casey (US 20080319811 A1); Casey discloses a system for modeling a plurality of assets in a business, the system comprising a database having one or more asset data structures each for storing data representing an asset of the business, the asset having an ascertainable productive output with forecastable market value; and the data structure having one or more attribute values corresponding to the financial and non-financial productive outputs, inputs, and associated impacts of the asset over a time period which relates to the useful productive life of the asset. However, Casey neither alone nor in combination discloses the limitations as stated above.

Rahmouni et al. (US 20130159242 A1); Rahmouni discloses a collection of activities to be performed by an individual or a group of individuals. Various metrics are associated with the projects, and such metrics are used by users (e.g., project portfolio managers) to evaluate the projects. However, traditional project selection and optimization techniques typically assume that the various metrics associated with any particular project are deterministic. As a result, traditional project selection and optimization techniques may not offer the desired level of robustness with respect to project evaluation when project portfolio managers are considering which projects to select for performance in the future, and/or what improvements to make to such projects.. However, Rahmouni neither alone nor in combination discloses the limitations as stated above.

The closest foreign reference of record are as follows:
Achin et al. (JP 2019537125 A); Achin discloses machine learning techniques (eg, supervised statistical learning techniques) may be used to generate a predictive model from a data set that includes previously recorded observations of at least two variables. The predicted variable may be referred to as a "target," "response," or "dependent variable." The remaining variables that can be used to make the prediction may be referred to as "features," "predictors," or "independent variables." . However, Achin neither alone nor in combination discloses the limitations as stated above.

The closest non-patent literature of reference are as follows:
J. J. Cuadrado-Gallego, P. Rodríguez-Soria and B. Martín-Herrera, "Analogies and Differences between Machine Learning and Expert Based Software Project Effort Estimation," 2010 11th ACIS International Conference on Software Engineering; Cuadrado discloses Software Cost Estimation is very important for software development process that can be established during the planning phase. The relationship between effort and size can be represented by models. Cost weights are
used to adjust the estimation factors. To choose a model is not an easy process. Most of these models suffer from some common problems. These models still complex and
rely heavily on size. In this study we presented an overview of a variety of software estimation techniques, focusing on Machine Learning and Expertise models, providing an overview of several popular estimation models currently available. However, Cuadrado neither alone nor in combination discloses the limitations as stated above.







Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY L GUNN whose telephone number is (571)270-1728.  The examiner can normally be reached on Monday - Friday 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.L.G./Examiner, Art Unit 3624                                                                                                                                                                                                        




/MEHMET YESILDAG/Primary Examiner, Art Unit 3624